                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


UNITED STATES OF AMERICA,
                                                                          No. 3:17-cr-00398-MO-1
        V.
                                                                          OPINION AND ORDER
RYAN FRANK BONNEAU,

               Defendant.


MOSMAN,J.,

       Mr. Bonneau is a prisoner who pleaded guilty to aggravated identity theft, in violation of

18 U.S.C. § 1028A. Mr. Bonneau now moves to vacate or correct his sentence under 28 U.S.C.

§ 2255. For the reasons discussed below, I DENY Mr. Bonneau's Motion to Vacate or Correct

Sentence Under 28 U.S.C. § 2255 [116].

                                          DISCUSSION

       Mr. Bonneau asserts four claims for relief. He alleges that (1) the judgment and

commitment order does not match the oral pronouncement and fails to contain the correct

language to effect the oral sentence imposed, (2) the Bureau of Prisons (BOP) is not executing

the sentence as it was pronounced, (3) trial counsel was ineffective for not ensuring that the

judgment contained the language necessary to effect a sentence of home confinement, and (4)

trial counsel was ineffective for failing to file two motions: a motion to suppress and a motion to

dismiss the indictment on a charge that was ultimately dismissed pursuant to his plea agreement.



1 - OPINION AND ORDER
       A. First and Second Claims for Relief: Execution of the Sentence

       A prisoner can claim relief under 28 U.S.C. § 2255 on only four grounds: that (1) the

sentence was imposed in violation of the Constitution or laws of the United States, (2) the court

was without jurisdiction to impose such sentence, (3) the sentence was in excess of the maximum

authorized by law, or (4) the sentence is otherwise subject to collateral attack. 28 U.S.C. §

2255(a).

       While the statutory language is rather general, the Supreme Comt has narrowly
       confined the scope and availability of collateral attack for claims that do not
       allege constitutional or jurisdictional enors. Such claims are properly brought
       under§ 2255 only if the claimed error is "a fundamental defect which inherently
       results in a complete miscaniage of justice" or "an omission inconsistent with the
       rudimentary demands of fair procedure." The enor must "present exceptional
       circumstances where the need for the remedy afforded by the writ of habeas
       corpus is apparent."

Knight v. United States, 37 F.3d 769, 772 (1st Cir. 1994) (citations omitted) (quoting Hill v.

United States, 368 U.S. 424,428 (1962)).

       Mr. Bonneau's first and second claims do not allege constitutional or jurisdictional enors.

Nor does his sentence exceed the maximum authorized by law: the statute under which Mr.

Bonneau pleaded requires a two-year term of imprisonment, which is the length of his sentence.

18 U.S.C. § 1028A(a)(l).

       Mr. Bonneau does not challenge the length of his sentence, but rather how much of his

two-year sentence he may serve in home detention. The Sentencing Guidelines pe1mit home

detention "as a condition of probation or supervised release, but only as a substitute for

imprisonment." U.S. Sentencing Guidelines Manual§ 5Fl.2 (U.S. Sentencing Comm'n 2018).

The statute under which Mr. Bonneau pleaded does not pe1mit a sentence of probation. 18

U.S.C. § 1028A(b)(l). Separate from the Guidelines, the BOP has the authority to place a

prisoner in home confinement for the last ten percent of a sentence or six months, whichever is


2   OPINION AND ORDER
shorter. 18 U.S.C. § 3624(c)(2). In this case, the statute pe1mits the BOP to place Mr. Bonneau

in home confinement for a maximum of 2.4 months.

       Mr. Bonneau's argument that Sentencing Guideline§ 5Cl.l(e)(3) authorizes a sentence

under 18 U.S. C. § 1028A in which ten months are served in home confinement ignores the way

the schedule of substitute punishments is applied to sentences. The punishments in § 5C 1.1 (e)

may be substituted for imprisonment to satisfy the minimum term for guideline ranges in Zones

A and B. See U.S. Sentencing Guidelines Manual§ 5Cl.l(c), (d) (U.S. Sentencing Comm'n

2018). Mr. Bonneau was sentenced according to the requirements of 18 U.S.C. § 1028A, not

according to the Guidelines. Even if he were sentenced under the Guidelines, the punishments in

§ 5C 1.1 (e) may only be substituted for a sentence of probation or a term supervised release. Id.

Mr. Bonneau's two-year term of imprisonment is not eligible for a substitute punishment.

Because Mr. Bonneau's sentence is being served as prescribed by statute, I do not find that the

BO P's execution of the sentence amounts to "a complete miscarriage of justice" or "an omission

inconsistent with the rudimentary demands of fair procedure." Knight, 37 F.3d at 772. The

BOP's execution of his sentence is not, therefore, "otherwise subject to collateral attack" in a

§ 2255 motion.

       Mr. Bonneau's first and second claims do not advance a theory for relief that is permitted

under§ 2255. Therefore, I deny his Motion to Vacate or Correct Sentence Under 28 U.S.C.

§ 2255 [116] on Claims One and Two.

       B. Third and Fourth Claims for Relief: Ineffective Assistance of Trial Counsel

       Mr. Bonneau claims that his trial counsel was ineffective in two ways. First, in Claim

Three, he states that his trial counsel should have ensured that language was included in the

judgment that would permit him to serve ten months of his sentence in home confinement.



3 - OPINION AND ORDER
Second, in Claim Four, he argues that his trial counsel should have filed two motions: a motion

to suppress evidence and a motion to dismiss the indictment on a charge that was ultimately

dismissed as paii of his plea agreement.

       To prevail on a claim of ineffective assistance of counsel, a movant must show (1) that

counsel's performance was "deficient" and (2) that the deficient perfo1mance "prejudiced the

defense." Strickland v. Washington, 466 U.S. 668, 687 (1984). The Strickland test is

"applicable to ineffective-assistance claims arising out of the plea process." Hill v. Lockhart,

474 U.S. 52, 57 (1985). "Failure to satisfy either prong of the Strickland test obviates the need to

consider the other." Rios v. Rocha, 299 F.3d 796, 805 (9th Cir. 2002).

       To satisfy Strickland's prejudice prong, a movant must show that there is a "reasonable

probability that, but for counsel's unprofessional errors, the result of the proceeding would have

been different." Strickland, 466 U.S. at 694. A reasonable probability is "a probability sufficient

to undermine confidence in the outcome." Id. In the case of a plea, a defendant is prejudiced if,

but for the deficient performance, he would have "gone to trial or received a better plea bargain."

United States v. Rodriguez-Vega, 797 F.3d 781, 788 (2015); see also Padilla v. Kentucky, 559

U.S. 356, 372 (2010) ("[A] petitioner must convince the comi that a decision to reject the plea

bargain would have been rational under the circumstances.").

       Mr. Bonneau does not establish prejudice resulting from trial counsel's failure to ensure

that his sentence included language that would enable the BOP to facilitate ten months of home

confinement. As discussed above, no amendment of the sentence would have permitted the BOP

to place Mr. Bonneau in home confinement for ten months. The result of the plea process would

have been no different had trial counsel included the language Mr. Bonneau now proposes.




4 - OPINION AND ORDER
Therefore, Mr. Bonneau was not prejudiced by trial counsel's performance as alleged in Claim

Three.

         I also find that Mr. Bonneau was not prejudiced by the allegations of deficient

performance alleged in Claim Four. Mr. Bonneau filed a Motion to Suppress [35] and a motion

in which he argued that the indictment should have been dismissed for lack of jurisdiction [32].

Claim Four asse1is that his trial counsel was ineffective for failing to file these same motions. To

demonstrate prejudice, Mr. Bonneau must show that there is a reasonable probability he would

not have accepted the plea deal if his trial counsel had filed these motions. Even assuming that

there was a sound legal basis for these motions, Mr. Bonneau was not prejudiced by his

counsel's inaction when, after filing the motions himself, he chose to plead guilty. There is no

reasonable basis to believe that Mr. Bonneau would have chosen differently or received a better

plea bargain if his trial counsel had filed these motions instead.

         Because Mr. Bonneau cannot establish prejudice arising from the ineffective assistance of

counsel alleged in either Claim Three or Claim Four, I find that he has not stated a claim upon

which relief can be granted under 18 U.S.C. § 2255.

         B.     Evidentiary Hearing

         When a movant brings a§ 2255 motion, he is entitled to an evidentiary hearing "[u]nless

the motion and the files and records of the case conclusively show that the prisoner is entitled to

no relief." United States v. Leonti, 326 F.3d 1111, 1116 (9th Cir. 2003) (quoting United States v.

Schaflander, 743 F.2d 714, 717 (9th Cir. 1984)). The Ninth Circuit has "characterized this

standard as requiring an evidentiary hearing where 'the movant has made specific factual

allegations that, if true, state a claim on which relief could be granted.' " Id. (quoting

Schaflander, 743 F.2d at 717). Accordingly, a hearing must be granted "unless the movant's



5 - OPINION AND ORDER
allegations, when viewed against the record, do not state a claim for relief or are so palpably

incredible or patently frivolous as to warrant summary dismissal." Schaflander, 743 F.2d at 717.

       For the reasons stated above, I find that Mr. Bonneau's first and second claims are not

cognizable under 28 U.S.C. § 2255. I also find that Mr. Bonneau's third and fourth claims,

based on the alleged ineffective assistance of his trial counsel, fail to state a claim on which relief

can be granted. The fundamental flaws in these claims conclusively demonstrate that Mr.

Bonneau is not entitled to relief and, therefore, that no evidentiary hearing is required.

                                          CONCLUSION

       For the reasons stated above, Mr. Bonneau's Motion to Vacate or Correct Sentence

Under 28 U.S.C. § 2255 [116] is DENIED.


IT IS SO ORDERED.
                                                                                                              /
DATED this          day of February, 2019.
                                                             \ 'I ,,. \'1·. .\ :1               r        f~:. .·
                                                         I
                                                         w
                                                              \
                                                              ,;
                                                                   l
                                                                   v   .,,.J
                                                                                  i
                                                                               , ~,
                                                                                      \ • \ i
                                                                                      \;   ~ils.,,
                                                                                                     ,
                                                                                                         !i L
                                                                                                            • ., . ~ ; ; .
                                                                                                               \;t ~,, '-/-=~
                                                       MICHAEL W. MOSMAJt,J
                                                       Chief United States District Court Judge




6 - OPINION AND ORDER
